DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply mailed 2/22/2021, is acknowledged.  Claims 1-6, 8-14 and 23-26 pending.  

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application nos. 15/167076; 16/672,395; 15/852,622; 15/612,571; 14/618,820; 16/672,393 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6, 8-14 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification fails to describe "administering a composition comprising air-free hypochlorous acid and acetic acid to a tissue subject to a trauma, wherein the hypochlorous acid is present in concentration sufficient to modulate toxicity of the acetic acid to surrounding tissue."  Although making and administering air-free hypochlorous acid and acetic acid compositions is generally taught in the instant specification and/or the specifications of parent applications, the instant specification is entirely devoid of any description as to how one of ordinary skill in the art would make or use a composition where hypochlorous acid is present in concentration sufficient to modulate toxicity of the acetic acid.  In fact the only support for this feature is found in the one sentence of the specification that essential mimics the claim.   Consequently, the experimentation need to practice the invention is undue.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Regarding (1)-(3), the instant specification provides general information on making air-free hypochlorous acid and acetic acid compositions and using such composition for a variety.  
In view of the great breadth of the claims, amount of experimentation required, the lack of guidance, working examples, and unpredictability of the art in predicting function, the claimed invention would require undue experimentation or the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618